 

Exhibit 10.16

STRONGBRIDGE BIOPHARMA PLC

NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT AWARD

Strongbridge Biopharma plc (the “Company”) has determined to grant to you an
award of restricted stock units (the “RSUs”) under the Non-Employee Director
Equity Compensation Plan (the “Plan”).  The terms of the grant are set forth in
the attached Restricted Stock Unit Award Agreement (the “Agreement”).  The
following provides a summary of the key terms of the Agreement; however, you
should read the entire Agreement along with the terms of the Plan, to fully
understand the Agreement.

 

SUMMARY OF RESTRICTED STOCK UNIT AWARD

 

Grantee:

[Name]

Date of Grant:

[Date]

Vesting Schedule:

To vest and become exercisable (i) on [Date], provided that the applicable
member of the Board continues to provide service as a member of the Board
continuously from the date of grant through [Date]; (ii) upon a change of
control of the Company, provided the applicable member of the Board is a
director of the Company on such date.

Total Number of Restricted Stock Units Granted:

[Amount]

 

 

 







 

 

STRONGBRIDGE BIOPHARMA PLC

NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN 

RESTRICTED STOCK UNIT AWARD AGREEMENT

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of [Date]
(the “Date of Grant”) is delivered by Strongbridge Biopharma plc (the
“Company”), to [Name] (the “Grantee”). 

The Company has determined to provide the Grantee an award of restricted stock
units under the Non-Employee Director Equity Compensation Plan (the “Plan”) and
in accordance with the terms and conditions set forth in this
Agreement.  Capitalized terms that are used but not defined herein shall have
the respective meanings accorded to such terms in the Plan.

The Plan is administered and interpreted by the Board of Directors of the
Company (the “Board”) (or a subcommittee thereof), or such committee of the
Board to which the Board has delegated power to act under or pursuant to the
provisions of the Plan (the “Committee”). The Committee may delegate authority
to one or more subcommittees as it deems appropriate. If a subcommittee is
appointed, all references in this Agreement to a “Committee” shall be deemed to
refer to the committee. 

The Company and Grantee, intending to be legally bound hereby, agree as follows:

1. Grant of Restricted Stock Unit Award.  Subject to the terms and conditions
set forth in this Agreement and the Plan, the Company hereby awards to the
Grantee [Amount] Restricted Stock Units (the “RSUs”) under the Plan.  The
Grantee accepts the RSUs and agrees to be bound by the terms and conditions of
this Agreement and the Plan with respect to the award. Each vested RSU entitles
the Grantee to receive one share of Company Stock, as described in Paragraph 2
below.

2. Vesting of Award/Payment of Shares.

(a)The RSUs shall vest in full on the [Date] anniversary of the Date of Grant
(the “Vesting Date”), if the Grantee continues to provide services to the
Company (or any of its subsidiaries or affiliates, as applicable) from the Date
of Grant until the Vesting Date.

(b)If and when the RSUs vest, the Company will issue to the Grantee one share of
Company Stock for each whole RSU that has vested, subject to satisfaction of the
Grantee’s tax withholding obligations as described in Paragraph 5 below.  The
RSUs shall cease to be outstanding upon such issuance of shares.

(c)Unless otherwise provided in a Company-sponsored plan, policy or arrangement,
or any agreement to which the Company is a party, the Grantee shall forfeit the
unvested RSUs in the event the Grantee ceases to provide service to the Company
prior to the Vesting Date.








3. No Stockholder Rights Prior to Settlement; Issuance of Certificates. The
Grantee shall have no rights as a stockholder with respect to any shares of
Company Stock represented by the RSUs until the date of issuance of the shares
of Company Stock (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), if
applicable.  Except as otherwise required by the Plan, no adjustment shall be
made for dividends, distributions, or other rights for which the record date is
prior to the date, if any, that shares of Company Stock are issued.

4. Change of Control.  Upon a Change of Control (as defined in the Plan), the
RSUs shall accelerate and vest and shall be paid pursuant to Paragraph 2(b)
above, provided that the Grantee is providing services the Company on the date
of such Change of Control.

5. Withholding.  The Grantee shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Company is required to
withhold with respect to the grant or vesting of the RSUs, or the Company may
deduct from other wages paid by the Company the amount of any withholding taxes
due with respect to the RSUs. The Grantee may elect to satisfy any income tax
withholding obligation of the Company with respect to the RSUs by having shares
of Company Stock withheld up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state, local and
other tax liabilities. Unless the tax withholding obligations of the Company are
satisfied, the Company shall have no obligation to deliver to the Grantee any
Company Stock.  In the event the Company’s obligation to withhold arises prior
to the delivery to the Grantee of shares of Company Stock or it is determined
after the delivery of shares of Company Stock to the Grantee that the amount of
the Company’s withholding obligation was greater than the amount withheld by the
Company, the Grantee agrees to indemnify and hold the Company harmless from any
failure by the Company to withhold the proper amount.

6. Adjustments.  The provisions of the Plan applicable to adjustments (as
described in Section 3 of the Plan) shall apply to the RSUs.

7. Assignment and Transfers.  Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution or if permitted in any specific case by the Committee, pursuant to
a domestic relations order or otherwise as permitted by the Committee. In the
event of any attempt by the Grantee to alienate, assign, pledge, hypothecate, or
otherwise dispose of the Option or any right hereunder, except as provided for
in this Agreement, or in the event of the levy or any attachment, execution or
similar process upon the rights or interests hereby conferred, the Company may
terminate the Option by notice to the Grantee, and the Option and all rights
hereunder shall thereupon become null and void. The rights and protections of
the Company hereunder shall extend to any successors or assigns of the Company
and to the Company’s parents, subsidiaries, and affiliates. This Agreement may
be assigned by the Company without the Grantee’s consent.



-  2  -

 




8. Miscellaneous.

(a) No Right to Employment.  The grant of the RSUs shall not be construed as
giving the Grantee the right to be retained by or in the employ of the Company
or any other employment right.

(b) Delivery Subject to Legal Requirements. The obligation of the Company to
deliver stock shall be subject to the condition that if at any time the Board
shall determine in its discretion that the listing, registration or
qualification of the shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issue of
shares, the shares may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board.  The issuance of
shares to the Grantee pursuant to this Agreement is subject to any applicable
taxes and other laws or regulations of the United States or of any state having
jurisdiction thereof.

(c) RSUs Subject to Plan.  By entering into this Agreement the Grantee agrees
and acknowledges that the Grantee has received and read a copy of the Plan.  The
RSUs are subject to the terms and provisions of the Plan, as they may be amended
from time to time, and such terms and provisions of the Plan are hereby
incorporated herein by reference.  In the event of a conflict between any term
or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

(d) Committee Authority.  By entering into this Agreement the Grantee agrees and
acknowledges that all decisions and determinations of the Committee shall be
final and binding on the Grantee, his or her beneficiaries and any other person
having or claiming and interest in the RSUs.

(e) Severability.  If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
this Agreement or the RSUs under any applicable law, such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of the RSUs hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award shall remain in full force and effect).

(d) Notices.  Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company, at the attention of the Committee,
at its principal place of business, and any notice to be given to Grantee may be
sent to Grantee’s address as it appears in the payroll records of the Company,
or at such other addresses as either party may designate in writing to the
other.

(e) Section 409A.  This Agreement and the RSUs granted hereunder are intended to
fit within the “short-term deferral” exemption from Section 409A of the Code, as
set forth in Treasury Regulation Section 1.409A-1(b)(4) or any successor
provision, or to comply with, or otherwise be exempt from, Section 409A of the
Code.  This Agreement and the RSUs shall be administered, interpreted and
construed in a manner consistent with Section 409A of the Code.  Each amount

-  3  -

 




payable under this Agreement is designated as a separate identified payment for
purposes of Section 409A of the Code.  The payment of dividend equivalents under
Paragraph 3 of this Agreement shall be construed as earnings and the time and
form of payment of such dividend equivalents shall be treated separately from
the time and form of payment of the underlying RSUs for purposes of Section 409A
of the Code.

(f) Governing Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflict of laws provisions
thereof

(g) Interpretation.  The Grantee accepts the RSUs subject to all the terms and
provisions of this Agreement and the terms and conditions of the Plan.

(g) Headings.  Headings are given to the paragraphs and subparagraphs of this
Agreement solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  Facsimile or other electronic transmission of any signed original
document or retransmission of any signed facsimile or other electronic
transmission will be deemed the same as delivery of an original.

(i) Complete Agreement.  Except as otherwise provided for herein, this Agreement
and those agreements and documents expressly referred to herein embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any
way.  The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Grantee.

 

 

[Signature Page Follows]



-  4  -

 



 

IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as of
the grant date shown above.

Strongbridge Biopharma plc

 

By:
Name:  
Title:



I hereby accept the RSUs described in this Agreement, and I agree to be bound by
the terms of the Plan and this Agreement.  I hereby further agree that all the
decisions and determinations of the Board and/or the Committee shall be final
and binding.

 

GRANTEE:


Name:  

 

Date:______________________________

(Signature Page to Restricted Stock Unit Award Agreement)

